Citation Nr: 1127857	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for chronic adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1980 to March 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Ultimately, the RO in St. Petersburg, Florida, has jurisdiction of the case.  

The RO in the May 2005 rating decision granted the Veteran's claim for service connection for chronic adjustment disorder (claimed as major depression) and assigned an initial 10 percent rating for the disability retroactively effective from December 27, 2004, the date of receipt of her claim.  The appellant appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating, VA must consider whether to "stage" the rating to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at others).  

In June 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In August 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  


FINDING OF FACT

Resolving all reasonable doubt in her favor, the Veteran's chronic adjustment disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, thus meeting the criteria for a higher 30 percent rating.  However, the Veteran does not meet the majority of the criteria for an even higher 50, 70, or 100 percent rating.  


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 30 percent, but no greater, for the chronic adjustment disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4 .14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9440 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in January 2005, so prior to initially adjudicating her claim, meaning in the preferred sequence.  The letter informed her of the evidence required to substantiate her claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  So she received all required basic VCAA notice before initially adjudicating her claim.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that her claim arose in the context of her trying to establish her underlying entitlement to service connection - since granted.  She is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  

And this has been done; the Veteran has received both an SOC and SSOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial 10 percent rating, but not an even higher rating.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained her service treatment records (STRs), VA outpatient treatment records, and arranged for VA compensation examinations in April 2005 and July 2010 to assess and then reassess the severity of her PTSD.  Notably, the Board primarily remanded this claim in June 2010 so the AMC could obtain outstanding VA outpatient treatment records and to arrange for an additional VA examination to assess the severity of her psychiatric disability.  There was substantial compliance with these remand directives since additional VA treatment records were obtained.  And importantly, the report of the July 2010 VA examination contains the findings and additional information needed to help determine whether the initial rating for the chronic adjustment disorder should be increased.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, this most recent VA compensation examination was in July 2010, so relatively recently.  Another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the psychiatric disability in relation to the schedular requirements.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  

Moreover, keep in mind the Board is partially granting the claim - increasing the initial rating for the chronic adjustment disorder from 10 to 30 percent, albeit not assigning an even higher disability rating.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  

II.  Analysis-Entitlement to an Initial Rating Higher than 10 Percent for Chronic Adjustment Disorder

The Veteran asserts her acquired psychiatric disorder is more severe than has been initially rated.  Her acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, DC 9440, for chronic adjustment disorder.

Since the Veteran's claim arises from her disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  
When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 10 percent disability rating is assigned if the disorder causes occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

An even higher 70 percent rating is appropriate when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

Here, with resolution of all reasonable doubt in her favor, the evidence of record supports assigning an initial rating higher than 10 percent for the Veteran's chronic adjustment disorder, in particular, a greater 30 percent initial rating.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed her personal statements, and the pertinent medical evidence in the claims file, especially VA and private treatment records and the reports of her April 2005 and July 2010 VA compensation examinations. 

At the April 2005 VA compensation examination, the Veteran reported occasional suicidal ideation, feeling profoundly upset over not being able to have children following a hysterectomy in 1996, was previously married but now lives alone with no children, and had been employed at a private hospital for the prior four years.  
On objective evaluation, the examiner found she becomes upset when discussing emotionally-related topics, has depressed mood, mildly constricted affect, no suicidal or homicidal ideation, and intact recent and remote memory.  Accordingly, the examiner diagnosed the Veteran with adjustment disorder with depression, and assigned a GAF score of 60, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning, (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  The examiner commented that the Veteran's level of social and occupational functioning appears to be mild to moderate, and that "[s]he remains psychiatrically employable at this time."

A September 2008 private psychiatric evaluation record, for treatment purposes, by Dr. L.J.L., noted her history of apparent depression and that she attempted suicide by overdose in 1995.  The private psychiatrist could not determine if she unemployed at that time, but noted her prior employment history as a certified nursing assistant (CNA) at a private hospital for three to four years duration.  She complained of depression to Dr. L.J.L., who objectively noted she was slightly anxious.  Her affect was fair, slightly depressed, and anxious.  She had fair insight.  This psychiatrist diagnosed her with major depression, or bipolar affective disorder with recurrent depression.  Dr. L.J.L. assigned a GAF score of 65, indicative of some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  

More recently, during the July 2010 VA compensation examination, the Veteran reported she is divorced, with no biological children, lives with her mother, and had "not too good" familial relationships, and denied having any social relationships.  
She further reported working for the past year as a nursing home employee.  
As to her symptomatology, she complained of depressed mood with crying bouts, feelings of frustration, loneliness and worthlessness, at least three times a week.  Objective evaluation found her to be tearful during the interview, with constricted affect, and "not good" mood.  The examiner diagnosed the Veteran with chronic adjustment disorder and assigned a GAF score of 65, again, indicative of some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See id.  Moreover, the examiner specifically found that her chronic adjustment disorder does not result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  
In that regard, the July 2010 VA examiner appears to specifically negate the notion that the Veteran meets the rating criteria for a higher 30 percent rating.  

Subsequently, though, the June 2011 informal hearing presentation by her representative clarified that she has only been able to work intermittently due to her psychiatric condition.  Moreover, the VA outpatient treatment records reveal that her psychiatric disorder has also been diagnosed as a depressive disorder, as opposed to a chronic adjustment disorder, objectively confirming her complaints of depressed mood symptomatology.  These treatment records show her psychiatric disorder has fluctuated in severity throughout the period of the appeal, with GAF scores from as low as 50 to as high as 65, i.e., ranging from serious to mild symptomatology and impairment.  See DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  Indeed, a GAF score of 50 is relatively low, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Other GAF scores in her VA treatment records from 51-60 represent moderate symptoms or moderate impairment.  Id.  

So, while there is objective evidence both for and against her claim during the period of her appeal, it certainly appears the Veteran exhibited many of the symptoms indicative of a higher initial 30 percent rating.  These included depressed mood and anxiety symptomatology.  There is some indication from her private treatment evaluation, albeit inconclusive, that she did lack employment during a portion of this period.  As well, she is currently only apparently employed on an intermittent basis.  So, despite the July 2010 VA examiner's negative findings, the overall evidence of record suggests at least some occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of her claim.  She is competent, as a layman, to report on that as to which she has personal knowledge, such as depression and anxiety.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since her allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  In summary, the veteran's lay testimony concerning the symptoms and severity of her disability has been considered in granting the higher 30 percent rating. 

Resolving all reasonable doubt in her favor, the Veteran exhibits the type, frequency and severity of symptoms required for a higher initial rating of 30 percent.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are used to guide or help differentiate between the different evaluation levels; it is not an all-inclusive or exhaustive list).  That is, the Board finds the Veteran demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.  In sum, the evidence supports increasing the initial rating from 10 to 30 percent with the same retroactive effective date of December 27, 2004.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

But, there is simply insufficient evidence indicating the Veteran's chronic adjustment disorder has been so severe since the effective date of her award as to warrant an even higher rating of 50 percent or more under 38 C.F.R. § 4.130.  The evidence of record simply does not meet the majority of the symptoms listed in the criteria for either the 50, 70, or 100 percent ratings under 38 C.F.R. § 4.130.  Indeed, the findings of the most recent VA examination in July 2010 provide probative evidence against the possibility of even higher ratings.  The July 2010 examiner specifically responded "no" to the Veteran meeting each of the levels of occupational or social impairment required for an even higher rating.  Absent evidence of enough symptoms indicating a higher severity of psychiatric dysfunction, the Board finds the evidence is against a disability rating greater than 30 percent.  38 C.F.R. § 4.3.  Indeed, since her chronic adjustment disorder has never been more than 30-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  Initially, the rating criteria for her mental health disability directly address occupational and social functioning, as well as other psychiatric symptoms, such that all possible manifestations of his disability are contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  The medical and lay evidence of record also fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate, such that no referral is required.  In any event, the Board finds no evidence that the Veteran's chronic adjustment disorder has markedly interfered with her ability to work, meaning above and beyond that contemplated by her now higher 30 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  Her evaluation and treatment has been primarily on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 30 percent initial rating is granted for the chronic adjustment disorder, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


